Exhibit 4.1 SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (the “ Agreement ”) is made as of the 8th day of July, 2016 by and between BioLargo, Inc. , a Delaware corporation (the “ Company ”), and the Investors listed on the signature page below (the “ Investor s ”). WHEREAS , upon the terms and condition stated in the Agreement and pursuant to Section 4(a)(2) of the 1933 Act (as defined below) and Rule 506 of Regulation D promulgated thereunder, the Investors wish to purchase, and the Company wishes to sell promissory notes in the aggregate original principal amount of $280,000, in the form attached hereto as Exhibit A (the “ Note s ”), and (ii) a common stock purchase warrants, in the form attached hereto as Exhibit B (the “ Warrant s ”), which Warrants shall initially be exercisable for up to and aggregate of 400,000 Common Shares (as exercised, collectively, the “ Warrant Shares ”), at an exercise price of $0.65 per Warrant Share, subject to adjustment, until 5:00 p.m. (Eastern time) on the date of expiration of the Warrant, which is five (5) years following the Closing Date (as defined herein); WHEREAS , the parties have agreed that the obligation to repay the Note shall be an unsecured obligation of the Company; and WHEREAS , the Note, the Warrant and the Warrant Shares, are collectively referred to herein as the “ Securities ” and the offering contemplated hereby is referred to herein as the “ Offering ”. NOW, THEREFORE , for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and in consideration of the premises and the mutual agreements, representations and warranties, provisions and covenants contained herein, the parties hereto, intending to be legally bound hereby, agree as follows: 1.
